DETAILED ACTION
The amendment filed 12/1/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues the previous 112 indefiniteness rejection of claims 1-9 is improper since the application does disclose two expansion joints as in paragraphs 26 and 27.  The examiner only partially agrees that this clarifies these claims, since while these portions of the specification may provide basis for the multiple recitations of expansion joint as in claim 1, claims 1-9 remain indefinite since “the expansion joint” is later referred without distinguishing which of the two previously recited expansion joints is being further limited (see claim 1, lines 16-17, also see claim 4).  Therefore claims 1-9 remain indefinite.  The prior 103 rejection of claims 1-9 under Martinez and Bergstrom is withdrawn since, as argued, claim 1 requires an expansion joint as part of the electrical submersible pumping system and an expansion joint as part of the spring-loaded locking sealing mechanism. 
Applicant’s amendment has overcome the previous 112 rejection of claim 19.
Applicant’s arguments with respect to the applicability of the prior rejections of claims 10 and 17 under combinations including Martinez and Bergstrom to the amended claims have been considered, but are not considered to overcome the teachings of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in both lines 4 and 14 “an expansion joint”.  Claim 1 also recites in lines 16-17, “the expansion joint and the spring cooperatively compensating..” where it is not positively recited which of the multiple previously expansion joints are being referred and therefore claim 1 is indefinite.  Claim 4 also recites “the expansion joint” where it is not clear which expansion joint of claim 1 is being referred.  
The remaining claims are indefinite as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (US 2010/0206577) in view of Bergstrom (US 4,211,440).  Martinez discloses a system comprising: a locking sealing mechanism (30/28, the locking sealing having: a head section having an upper end to releasable receive a running tool (as inherently connected to 38, also paragraph 27 where coiled tubing is used for running a running tool and head section would be inherently provided for connection as known in the art); a sealing section comprising at least one sealing element (30) capable of forming a seal against an inside surface of the tubing (13) into which the locking sealing mechanism is deployed; an anchoring section (30 as shown includes slips and seal) comprising at least one structural feature (30 slips as shown) capable of affixing the locking sealing mechanism within the tubing; an expansion joint (28); wherein the expansion joint compensating for axial expansion or contraction of the electric submersible pumping system (paragraph 22); wherein the running tool is deployed on coiled tubing (paragraph 27); a submersible pumping system (24) coupled to the locking sealing mechanism, the expansion joint and cooperatively compensating for axial expansion or contraction of the pumping system during operation; wherein the submersible pumping system comprises an electric submersible pumping system (ESP, .
Bergstrom discloses an expansion joint for a production tubing (col. 4, lines 53-68) including a spring (14a, 14b) positioned to bias the expansion joint to an elongated position (as in fig 2) and cooperatively compensate for axial expansion or contraction (col. 4, lines 53-68).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide a spring, as taught by Bergstrom, with the system of Martinez in order to help compensate for thermal expansion and contraction in the system.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Bergstrom as applied to claim 10 above, and further in view of .

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Bergstrom and Ringgenberg (US 2012/0298901).  Martinez discloses a method, comprising: running an electrical submersible pumping system (24) and a locking sealing mechanism (30) to a desired depth in a borehole with a running tool (as in fig 6, running tool as connected to 38); releasing the running tool from the locking sealing mechanism (as in fig 7 where 38 released); actuating at least one of an anchoring section and a sealing section (30 shows both seal and anchors) of the locking sealing mechanism; operating the electric submersible pumping system (inherent to installation); compensating for expansion of the electric submersible pumping system via the locking sealing mechanism (via an expansion joint, paragraph 22); wherein .  
Bergstrom discloses an expansion joint for a production tubing (col. 4, lines 53-68) including biasing a component to an elongated position with a spring and cooperatively compensate for axial expansion or contraction (col. 4, lines 53-68).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide a spring, as taught by Bergstrom, with the system of Martinez in order to help compensate for thermal expansion and contraction in the system.  Bergstrom does not disclose that the spring is a coil spring.
Ringgenberg teaches a method wherein a spring which provide axial compensation may be chosen from a wave spring (as in Bergstrom) or a coil spring (paragraph 14).  Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to substitute the spring of Martinez, as modified by Bergstrom, for a coil spring, as taught by Ringgenberg since choosing from a finite number of identified predictable solutions with a reasonable expectation of success is considered obvious to one of ordinary skill.



Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
12/8/2021